United States Securities and Exchange Commission Washington, D.C. 20549 Form N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number: 811-05807 Eagle Capital Growth Fund, Inc. (Exact name of registrant as specified in charter) 205 E. Wisconsin Ave, Suite 120, Milwaukee, WI 53202 (Address of principal executive offices) (zip code) Luke E. Sims, President Eagle Capital Growth Fund, Inc. 205 E. Wisconsin Ave Suite 120 Milwaukee, WI 53202 (414) 765-1107 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-1107 Date of fiscal year end: December 31, 2009 Date of reporting period: September 30, 2009 ITEM 1.SCHEDULE OF INVESTMENTS Eagle Capital Growth Fund, Inc. Portfolio of Investments (as of September 30, 2009) (unaudited) Industry Common Stock (87.3% of Total Investments) Shares Cost Market Value Consumer Colgate-Palmolive Co. 13,000 $ 322,390 $ 991,640 Johnson Outdoors 21,158 125,640 190,422 PepsiCo Inc. 10,000 168,296 586,600 $ 1,768,662 (8.9 %) Data Processing Automatic Data Processing, Inc. 15,000 522,202 589,500 Paychex Inc. 29,000 796,569 842,450 Total Systems Services, Inc. 13,065 177,851 210,477 $ 1,642,427 (8.3 %) Drug/Medical Device Johnson & Johnson 17,000 731,295 1,035,130 Medtronic, Inc. 17,000 850,214 625,600 Pfizer Inc. 21,500 220,137 355,825 Stryker Corp. 22,000 180,012 999,460 Teleflex Inc. 16,000 545,608 772,960 Wyeth 17,500 786,924 850,150 Zimmer Holdings Inc.* 1,000 81,859 53,450 $ 4,692,575 (23.7 %) Bank Citigroup Inc.* 17,000 140,100 82,280 Marshall & Ilsley Corp. 5,000 167,716 40,350 $ 122,630 (0.6 %) Industrial Emerson Electric Co. 20,000 335,278 801,600 General Electric Co. 35,000 677,544 574,700 Graco Inc. 28,750 1,061,832 801,263 Manitowoc Company Inc. 130,000 1,682,558 1,231,100 Sigma Aldrich Corp. 7,000 58,094 377,860 Waters Corp.* 6,000 302,341 335,160 $ 4,121,683 (20.8 %) Mutual Fund Managers Eaton Vance Corp. 25,000 601,064 699,750 Franklin Resources Inc. 8,000 709,459 804,800 T. Rowe Price 2,000 59,476 91,400 $ 1,595,950 (8.1 %) Insurance AFLAC Inc. 16,500 79,484 705,210 Berkshire Hathaway Inc ("B" Share)* 250 897,745 830,750 $ 1,535,960 (7.8 %) Retail/Distribution The Home Depot, Inc. 26,500 1,039,592 705,960 Lowe's Companies Inc. 20,000 454,858 418,800 Sysco Corp. 27,000 309,199 670,950 $ 1,795,710 (9.1 %) Total common stock investments $ 17,275,597 Cash and cash equivalents (12.7% of total investments) 2,507,338 Total investments $ 19,782,935 All other assets less liabilities 1,085 Total net assets $ 19,784,020 *Non-dividend paying security Footnote: The following information is based upon federal income tax cost of portfolio investments as of September 30, 2009: Gross unrealized appreciation $ 5,503,235 Gross unrealized depreciation (2,312,974 ) Net unrealized appreciation $ 3,190,261 Federal income tax basis $ 14,085,336 ITEM 2.VALUATION HIERARCHY SFAS 157 establishes a three-level valuation hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date.The three levels are defined as follows: Level 1 – inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets in which the Fund can participate. Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset of liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – inputs to the valuation methodology are unobservable and significant to the fair value measurement, and include inputs that are available in situations where there is little, if any, market activity for the related asset or liability. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Assets Common Stock Investments All of the Fund’s common stock investments are classified within Level 1 of the valuation hierarchy as quoted prices are available in an active market. The following table presents the financial instruments carried at fair value as of September 30, 2009, as identified in Item 1., Schedule of Investments and by the SFAS 157 hierarchy (as described above): Assets measure at fair value on a recurring basis as of September 30, 2009: Quoted Prices in Active Markets for Identical Assets Level 1 Significant Other Observable Inputs Level 2 Significant Unobservable Inputs Level 3 Balance at September 30, 2009 Common Stock Investments $ 17,275,597 $ $ $ 17,275,597 ITEM 3.
